Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 24-25 are unclear with regards to which first and second edges the phrase “the first edge and the second edge” refer to, and “outer sides of the harness saddle” lack antecedent basis and it is unclear which sides outer sides refers to.
Further regarding claim 1, it appears the phrase “the area arching” in line 29 should instead recite “the area also arching.”
Further regarding claim 1, the terms inward and outward in lines 33-34 are unclear with regards to which direction they are describing.
Regarding claim 2, it is unclear which limitations are further limiting on those recited in claim 1.
Regarding claim 5, the phrase “the first hole and the second hole” lack antecedent basis.
Regarding claim 6, it is unclear how the measurement line is extending from the peak of the arch to both first edges simultaneously. The Examiner assumes applicant is attempting to describe D1 in present figure 2; however, D1 does not extend to the first edges.
Regarding claims 9-20, it is unclear which combinations are further limiting beyond previously recited combinations of limitations, especially in light of the indefiniteness of claim 2 above, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Scruby US 985,293.
 
Regarding claim 1, Scruby discloses a harness saddle for a harness of a horse for pulling a cart (inherently described in the title), the horse having a head and a tail (inherent), the harness saddle comprising: 
a first side portion configured to extend on a first side of the horse between the head and the tail, the first portion having a first edge and a second edge opposite the first edge, the first edge of the first portion configured to be disposed proximal to the head of the horse and distal to the tail of the horse when the harness saddle is positioned on the horse, the second edge of the first portion configured to be disposed distal to the head of the horse and proximal to the tail of the horse when the harness saddle is positioned on the horse (figures 1-2); 
a second side portion configured to extend on a second side of the horse between the head and the tail and opposite the first side of the horse, the second portion having a first edge and a second edge opposite the first edge, the first edge of the second portion configured to be disposed proximal to the head of the horse and distal to the tail of the horse when the harness saddle is positioned on the horse, the second edge of the second portion configured to be disposed distal to the head of the horse and proximal to the tail of the horse when the harness saddle is positioned on the horse, the first edge and the second edge being at outer sides of the harness saddle (figures 1-2); and 
an area arching from a center part of the harness saddle towards the first and second sides of the horse when the harness saddle is positioned on the horse (best seen in figure 2), the area arching towards the tail of the horse when the harness saddle is positioned on the horse, so that the harness saddle bypasses the withers of the horse at a back of the horse, when the harness saddle is worn by the horse (annotated figure 1 below), the area arching inward from the first edges of the first and second portions towards the center part (annotated figure 1 below) and arching outward from the second edges of the first and second portions towards the tail of the horse when the harness saddle is positioned on the horse (annotated figure 1 below), 
wherein the harness saddle is configured to be positioned on the back of the horse and configured as part of the horse harness used to pull the cart (inherently described in at least the title, etc.).

    PNG
    media_image1.png
    227
    633
    media_image1.png
    Greyscale


Regarding claim 2, Scruby discloses the harness saddle according to claim 1, wherein the first portion is configured to arch along the first side of the horse and the second portion is configured to arch along the second side of the horse, and the area configured to arch from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse is between the first and second portions (see claim 1 rejection).

Regarding claim 3, Scruby discloses the harness saddle according to claim 1, further comprising a center hole (inherently associated with the center fastener shown in figures 1-2), a first hole for a first fastener, and a second hole for a second fastener (best shown in figure 2 associated with each turret).

Regarding claim 4, Scruby discloses the harness saddle according to claim 3, wherein the first and second holes are equidistant from the center hole (inherently shown in figure 2).

Regarding claim 5, Scruby discloses the harness saddle according to claim 2, wherein a length of the area configured to arch from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (best shown in annotated figure 1 above).

Regarding claim 7, Scruby discloses the harness saddle according to claim 1, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (inherently shown via the padding best shown in figure 2).

Regarding claim 8, Scruby discloses a method of reducing pressure on withers of a horse in harness racing, the method comprising: harnessing the horse to a cart by the harness saddle according to claim 1 (as inherently described).

Regarding claim 9, Scruby discloses the harness saddle according to claim 2, further comprising a center hole, a first hole for a first fastener, and a second hole for a second fastener (see claim 3 rejection).

Regarding claim 10, Scruby discloses the harness saddle according to claim 3, wherein a length of the area configured to arch from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (see claim 5 rejection).

Regarding claim 11, Scruby discloses the harness saddle according to claim 4, wherein a length of the area configured to arch from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (see claim 5 rejection).

Regarding claim 12, Scruby discloses the harness saddle according to claim 9, wherein a length of the area configured to arch from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (see previous rejections).

Regarding claim 13, Scruby discloses the harness saddle according to claim 2, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 14, Scruby discloses the harness saddle according to claim 3, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 15, Scruby discloses the harness saddle according to claim 4, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 16, Scruby discloses the harness saddle according to claim 5, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 17, Scruby discloses the harness saddle according to claim 6, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 18, Scruby discloses the harness saddle according to claim 9, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 19, Scruby discloses the harness saddle according to claim 10, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 20, Scruby discloses the harness saddle according to claim 11, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scruby.
Regarding claim 6, Scruby teaches the harness saddle according to claim 3, but does not specify wherein an arch of the area arching from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse as measured at the central hole is 20-60 mm from a peak of the arch to the first edges of the first and second portions of the harness saddle.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such dimensions to such lengths, in order to accommodate specific design requirements for a particular sized horse, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Response to Arguments
	Applicant’s arguments filed 3/17/22 have been considered. 
	Most of the arguments are moot in light of the new rejections above.
	Applicant’s argument that Cahoone does not disclose a harness saddle configured for use with a cart is not convincing (at least because Cahoone’s title is “Harness-Saddle” and the turret e clearly shown in figure 9); however, in an effort to advance prosecution, the Examiner presents the updated rejections above utilizing a more traditional style harness saddle, especially since the present claims read upon so many previous harness saddles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA B WONG/Primary Examiner, Art Unit 3644